 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK BENNETT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00026-LJO-SKO
12                     Plaintiff,                   STIPULATION TO CONTINUE; ORDER
13   vs.                                            Date: May 20, 2019
                                                    Time: 1:00 p.m.
14   PATRICK BENNETT,                               Judge: Hon. Sheila K. Oberto
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Patrick Bennett, that the status
21   conference hearing currently scheduled for May 6, 2019, at 1:00 p.m. be continued to May 20,
22   2019, at 1:00 p.m.
23          On February 11, 2019, a detention hearing was held in this matter and Mr. Bennett was
24   ordered released to WestCare to attend its 90-day substance abuse program, subject to bed space
25   availability. See Dkt. #6, 12, 13-14. On February 14, 2019, the government filed the Indictment in
26   this case. See Dkt. #9. The Court held an arraignment on the Indictment on February 19, 2019. See
27   Dkt. #11. At the arraignment, a further status conference was set in this matter for May 6, 2019, at
28   1:00 p.m. See id. At the time, the May 6, 2019 date was selected because it was believed to be the
 1   date nearest to when Mr. Bennett was expected to complete the 90-day program at WestCare.
 2   However, since Mr. Bennett did not enter WestCare until February 26, 2019, the parties are
 3   requesting that the May 6, 2019 status conference be continued until May 20, 2019, closer to when
 4   Mr. Bennett is expected to complete the 90-day program at WestCare.
 5           The parties request this continuance with the intention of conserving time and resources
 6   for both the parties and the Court. The parties agree that the delay resulting from the continuance
 7   shall be excluded in the interests of justice, including but not limited to, the need for the period of
 8   time set forth herein for effective defense preparation, defense investigation, and plea negotiation
 9   purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
10
11                                                  Respectfully submitted,
12                                                  McGREGOR W. SCOTT
                                                    United States Attorney
13
14   Date: April 30, 2019                           /s/ Thomas Newman
                                                    THOMAS NEWMAN
15                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
16
17                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
18
19   Date: April 30, 2019                           /s/ Reed Grantham
                                                    REED GRANTHAM
20                                                  Assistant Federal Defender
                                                    Attorney for Defendant
21                                                  PATRICK BENNETT
22
23
24
25
26
27

28

     Bennett – Stipulation
     and Proposed Order
                                                       2
 1                                            ORDER
 2            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference
 3   hearing set for Monday, May 6, 2019, at 1:00 p.m. be continued to Monday, May 20, 2019, at 1:00
 4   p.m.
 5
 6   IT IS SO ORDERED.
 7
     Dated:      April 30, 2019                                /s/   Sheila K. Oberto           .
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Bennett – Stipulation
     and Proposed Order
                                                   3
